                 Case 1:20-mj-30204-PTM ECF No.AUSA:
                                                1 filedRoy
                                                        06/16/20
                                                           R. Kranz PageID.1 Telephone:
                                                                               Page 1 of   4 895-5712
                                                                                        (989)
AO 91 (Rev. ) Criminal Complaint            Officer:                 Nick Diedrich, BIA            Telephone: (989) 775-4700

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.
Joe Parker Miley Jr.                                                       Case No. 1:20-mj-30204
                                                                                    Judge: Morris, Patricia T.
                                                                                    Filed: 06-16-2020




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   June 15, 2020                in the county of            Isabella      in the
       Eastern            District of      Michigan         , the defendant(s) violated:
                  Code Section                                             Offense Description
18 U.S.C. § 1151                                        Defendant assaulted M.P.-M., his child, after having been convicted of
18 U.S.C. § 117                                         domestic violence in the Isabella County Trial Court on or about 04/16/1996
                                                        and on or about 06/07/2006, both of which involved a victim who was a spouse
                                                        or intimate partner, in violation of 18 U.S.C. section 117.




         This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                      Nick Diedrich, BIA
                                                                                            Printed name and title

Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: 06/16/2020                                                                               Judge’s signature

City and state: Bay City, Michigan                                    Patricia T. Morris, United States Magistrate Judge
                                                                                            Printed name and title
       Case 1:20-mj-30204-PTM ECF No. 1 filed 06/16/20        PageID.2   Page 2 of 4



           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                    FOR JOE PARKER MILEY JR.

I, Nick Diedrich, being duly sworn, depose and state:

   1. I am an officer with the Bureau of Indian Affairs and have been a law

      enforcement officer for approximately 12 years. During my career I have been

      involved in numerous investigations concerning domestic violence. The

      following is based on a statement from witnesses and statements from other law

      enforcement officers and individuals.

   2. The information included in this affidavit is provided for the limited purpose of

      establishing probable cause that Joe Parker Miley Jr. committed the offense of

      domestic assault by an habitual offender on or around June 15, 2020, in

      violation of 18 U.S.C. § 117 and therefore it does not contain all of the facts

      known to me. Additionally, unless otherwise noted, wherever in this affidavit I

      assert that an individual made a statement, that statement is described in

      substance herein and is not intended to be a verbatim recitation of such

      statement.

   3. According to M.P.-M., she was assaulted by her father, Joe Parker Miley Jr. on

      or about June 15, 2020 at 3270 Aagimaak St., Mt. Pleasant, MI on the Isabella

      Reservation in Indian country.




                                                                                        1
    Case 1:20-mj-30204-PTM ECF No. 1 filed 06/16/20        PageID.3    Page 3 of 4



4. According to M.P.-M., the assault consisted of her father, Joe Parker Miley Jr.,

   intentionally straddled her and pinned her down on the floor against her will

   during an argument. Joe Parker Miley Jr. also grabbed her neck with both hands

   with a force of 5 out of 10. This assault caused injury to M.P.-M. M.P.-M.

   further said that during the assault, her father “looked like he wanted to kill

   me.”

5. M.P.-M. said she was struggling to get her father off of her while he was

   strangling her but was unsuccessful.

6. Joe Parker Miley Jr. caused visible injuries to M.P.-M. during the assault in the

   form of a bruise and red mark on her neck, a red mark on her chest and bicep,

   and a bloody lip.

7. M.P.-M. told police that she bit her father’s arm when she was trying to get him

   off of her during the assault.

8. Police observed a bite mark on Joe Parker Miley Jr.’s arm which was consistent

   with what M.P.-M. said happened.

9. Defendant was previously convicted of domestic violence in the Isabella

   County Trial Court on or about April 16, 1996 and on or about June 7, 2006,

   both of which involved a victim who was his spouse or intimate partner.




                                                                                       2
       Case 1:20-mj-30204-PTM ECF No. 1 filed 06/16/20       PageID.4      Page 4 of 4



   10. Based on the above-described information, there is probable cause to believe

      that on or around June 15, 2020, Joe Parker Miley Jr. committed a domestic

      assault by an habitual offender, in violation of 18 U.S.C. §§ 117.




                                                   ____________________________
                                                   Nicholas Diedrich, BIA

Sworn to before me and signed in my
Presence and/or by reliable electronic
means this 16th day of June, 2020.


_____________________________
HON. PATRICIA T. MORRIS
United States Magistrate Judge




                                                                                         3
